DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the amendment filed 02/10/2021.
In light of applicant’s amendment, claim objection with respect to claim 12 has been withdrawn.
Claims 1-20 are pending with claims 1, 10, and 19 as independent claims.
This action is made second Non-Final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Halfond et al. (US 2020/0019583, filed July 11, 2018, hereinafter as Halfond) in view of Horton (US 2015/0178476, pub. Jun. 26, 2015, hereinafter as Horton)

As per claim 1, a method of generating a user interface of a Web product, comprising:
generating at least one target hash value for a target version of the Web product from contents of a Web page displayed by the target version of the Web product; (Halfond ¶¶ 85-93: “The inputs are a version of the web page (labeled Ex.: The target version may be the translated version labeled “PUT”, which is a webpage).
Halfond discloses comparing the target hash value to a baseline hash value generated from a Web page displayed by a baseline version of the Web product, wherein a difference between the target hash value and the baseline hash value indicates a difference between a user interface of the target version of the Web product and a user interface of the baseline version of the Web product; (Halfond discloses in [¶¶ 3-8 and 85-101] “The inputs are a version of the web page (labeled "baseline") 502 that shows its correct layout and a translated version (labeled "PUT" or " Page Under Test") 504 that exhibits IPFs …The automated faulty element detector first builds a LG for each of these pages. The automated faulty element detector then compares these two LGs and identifies differences between them that represent potentially faulty elements.” Faulty element detector compares the baseline version of the webpage with the page under test “PUT” to identify differences or changes caused by either cross-browser issues, internalization issues, and/or mobile-friendly issues) Ex.: 
Yet, Halfond does not explicitly disclose generating at least one target hash value for a target version of the Web product from contents of a Web page displayed by the target version of the Web product. However, Horton, in an analogous art, discloses in ¶¶ Abstract, 12, 17-19, and 62-64: “searching the HTML and associated files of a website for a linked font file…we create a hash of the font file as a means of comparison, but also create a hash of the font image as a means of comparison… at step 500 the font is identified by generating a hash of the font file and determining whether it matches to the MD5 hash of a known font.” Ex.: Horton generates hash values for font file associated with a website.
Halfond further does not expressly disclose comparing the target hash value to a baseline hash value generated from a Web page displayed by a baseline version of the Web product, wherein a difference between the target hash value and the baseline hash value indicates a difference between a user interface of the target version of the Web product and a user interface of the baseline version of the Web product. However, Horton, in an analogous art, discloses in ¶¶ Abstract, 12, 17-19, and 62-64: “searching the HTML and associated files of a website for a linked font file…we create a hash of the font file as a means of comparison, but also create a hash of the font image as a means of comparison… at step 500 the font is identified by generating a hash of the font file and determining whether it matches to the MD5 hash of a known font.” Ex.: Horton compares the generated hash values the font file with hash values for known font file to determine differences.

Halfond further does not disclose in response to comparing the target hash value to the baseline hash value, generating the user interface of the target version of the Web product by modifying the Web page displayed by the target version of the Web product to cause the user interface of the target version of the Web product to match the user interface of the baseline version of the Web product. However, Horton, in an analogous art, discloses in (¶¶ Abstract, 17-19 and 71-74: “said comparison means are implemented by using a hash of said unknown font file to determine whether it is the same as the hash of a said known font file… said comparison means are implemented using a dissimilarity algorithm including using the normalized root mean squared method to compare said image preview of an unknown font file with images of said known font files and where a known image is similar to said image preview within a predetermined threshold value, then identifying said unknown font file as said known font file having a similar known image… at step 500 the font is identified by generating a hash of the font file and determining whether it matches to the MD5 hash of a known font. If there is a match, the font is identified and the information forwarded to the Analyzer at step 502… If there is no match, at step 506, the Font Identifier uses dissimilarity algorithms, preferably, root-mean-square error (RMSE) to Ex.: Horton generates image of the unknown/target font and hash value. Then, Horton compares the generated hash value for the unknown/target font with hash value for known/baseline font, wherein the comparison may be implemented by previewing the generated image of the unknown/target font and image for the known/baseline font) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Halfond with the teaching of Horton to provide the use of hash values because “Cryptographic hashes can be used to uniquely identify files and create fingerprints for files. The use of a hash function means files can be compared without needing to inspect or store the contents of the files being compared.” [Horton ¶ 62]
The generated user interface of the target version of the webpage may be the modified version, due to cross-browser issues, internationalization issues, and/or Mobile-friendly issues, of the webpage as the output repaired PUT as illustrated in fig. 3).

As per claim 10, a system for generating a user interface of a Web product, comprising:
Halfond does not explicitly disclose
processing circuitry; a memory storing program code executable on the processing circuitry, however, Horton discloses in (¶ 47 and 62: “the system and method is implemented by a software program run on a computer having standard 
generate at least one target hash value for a target version of the Web product from contents of a Web page displayed by the target version of the Web product, (rejected based on rationale used in rejection of claim 1)
compare the target hash value to a baseline hash value generated from a Web page displayed by a baseline version of the Web product, wherein a difference between the target hash value and the baseline hash value indicates a difference between a user interface of the target version of the Web product and a user interface of the baseline version of the Web product, (rejected based on rationale used in rejection of claim 1) and
in response to the comparison of the target hash value to the baseline hash value, generate the user interface of the target version of the Web product by modifying the Web page displayed by the target version of the Web product to cause the user interface of the target version of the Web product to match the user interface of the baseline version of the Web product; (rejected based on rationale used in rejection of claim 1).


generating at least one target hash value for a target version of the Web product from contents of a Web page displayed by the target version of the Web product; (rejected based on rationale used in rejection of claim 1)
comparing the target hash value to a baseline hash value generated from a Web page displayed by a baseline version of the Web product, wherein a difference between the target hash value and the baseline hash value indicates a difference between a user interface of the target version of the Web product and a user interface of the baseline version of the Web product; (rejected based on rationale used in rejection of claim 1) and
in response to comparing the target hash value to the baseline hash value, generating the user interface of the target version of the Web product by modifying the Web page displayed by the target version of the Web product to cause the user interface of the target version of the Web product to match the user interface of the baseline version of the Web product; (rejected based on rationale used in rejection of claim 1).


Claims 2-5, 11-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Halfond in view of Horton in view of Li et al. (US 2019/0324890, filed April 19, 2018, hereinafter as Li)

As per claims 2, 11, and 20, the rejection of the method of claim 1 is incorporated and further the method comprising:
Halfond does not explicitly disclose
generating a target screenshot of the Web page displayed by the target version of the Web product; in response to detecting a difference between the target hash value and the baseline hash value, comparing the target screenshot of the Web page displayed by the target version of the Web product to a baseline screenshot generated from the baseline version of the Web product. However, Horton, in an analogous art, discloses in (¶¶ Abstract, 17-19 and 71-74: “said comparison means are implemented by using a hash of said unknown font file to determine whether it is the same as the hash of a said known font file… said comparison means are implemented using a dissimilarity algorithm including using the normalized root mean squared method to compare said image preview of an unknown font file with images of said known font files and where a known image is similar to said image preview within a predetermined threshold value, then identifying said unknown font file as said known font file having a similar known image… If there is no match, at step 506, the Font Identifier uses dissimilarity algorithms, preferably, root-mean-square error (RMSE) to compare a preview image of the unknown font with images of known fonts, and will identify the unknown font if it is similar to a known font within a Ex.: Horton generates image of the unknown/target font and hash value. Then, Horton compares the generated hash value for the unknown/target font with hash value for known/baseline font, wherein the comparison may be implemented, when there is no match, by previewing the generated image of the unknown/target font and image for the known/baseline font) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Halfond with the teaching of Horton to provide the use of hash values because “Cryptographic hashes can be used to uniquely identify files and create fingerprints for files. The use of a hash function means files can be compared without needing to inspect or store the contents of the files being compared… but may also used to identify potential font plagiarism.” [Horton ¶ 62] and
Halfond and Horton do not explicitly disclose
in response to detecting the difference between the target screenshot and the baseline screenshot, generating a difference notification indicating that the user interface of the target version of the Web product does not match a user interface of the baseline version of the Web product, wherein the difference notification includes a graphical indication of the difference between the target screenshot and the baseline screenshot. However, Li, in an analogous art, discloses in ¶¶ 45-53, 60: “The testing tool 12 can be used to highlight such changes, if they are to occur…a comparison between a baseline and a new version of a user interface… The comparison produces a set of differential images, for each page, in each browser Ex.: The testing tool generates highlighting to indicate changes between a baseline version and new version 40b. see fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Halfond with the teaching of Li to provide visual indicators to changes between the baseline version of the webpage and PUT version of the translated webpage such that small differences susceptible to be overlooked by naked eye to be caught. [Li ¶ 53].

As per claims 3 and 12, the rejection of the method of claim 2 is incorporated and further wherein generating the difference notification includes:
Halfond does not explicitly disclose
identifying a region of pixels within the target screenshot that is different from a corresponding region of pixels within the baseline screenshot. However, Li ¶¶ 47-50 and 57: “The coordinates (marked by Xs) of the edges of the user interface content portions 44, 46 relative to the entire web site allow the relevant content to be cropped from the web site and a pixel-by-pixel comparison 50 to be executed in order to generate a user output 52. It can be appreciated that the user output 52 can include the Ex.: The pixel comparison would result in identifying differences between the baseline and the new version of user interfaces as indicated by “generated user output 52…can include the test report 38 and/or visualization user interface 36”. See figs. 2 and 3A)
generating a modified target screenshot at least in part based on modification of the target screenshot to visually indicate the region of pixels within the target screenshot that is different from the corresponding region of pixels within the baseline screenshot; (Li ¶¶ 47-50 and 57: “The updated local testing form generated at step 104 is then used to compare the baseline screenshots to a set of updated screen shots obtained from the updated local testing form at step 112, with the cropping and pixel-by-pixel comparisons 50 performed on a page-by -page (if appropriate) basis… a comparison between cropped pages 44, 46 showing visual discrepancies between a first element 60a, 60b and a second element 62a, 62b.” Ex.: Cropping at least the new version of the user interface screenshot in order to compare it, pixel-by-pixel, with the baseline user interface screenshot to indicate discrepancies/differences. See figs. 2 and 3A) and
storing the modified target screenshot into a screenshot repository that stores one or more modified target screenshots; (Li ¶¶ 43-47 and 57: “The computing platform 26 includes…memory 32 for storing data…the memory 32 can also be provided by a separate service, such as a cloud-based web storage service (e.g., Amazon Web Services (AWS))…both local and remote data storage devices can be Ex.: Screenshots for the testing application may be stored in memory 32/source of truth 34. See fig. 1B and 2)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Halfond with the teaching of Li to provide visual indicators to changes between the baseline version of the webpage and PUT version of the translated webpage such that small differences susceptible to be overlooked by naked eye to be caught. [Li ¶ 53].

As per claims 4 and 13, the rejection of the method of claim 3 is incorporated and further the method comprising displaying one or more of the modified target screenshots in a user interface, including the modified screenshot that visually indicates the region of pixels within the target screenshot that is different from the corresponding region of pixels within the baseline screenshot; (rejected based on rationale used in rejection of claim 3).


generating the at least one baseline hash value from contents of a Web page displayed by the baseline version of the Web product; (rejected based on rationale used in rejection of claim 1 as taught by Halfond in view of Horton) and
capturing the baseline screenshot by capturing a screenshot of the Web page displayed by the baseline version of the Web product; rejected based on rationale used in rejection of claim 1 as taught by Halfond in view of Horton).


Claims 6-9 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Halfond in view of Horton in view of Li in view of Botta et al. (US 2014/0359411, pub. Dec. 04, 2014, hereinafter as Botta)

As per claims 6 and 15, the rejection of the method of claim 5 is incorporated and further
Halfond discloses in ¶¶ 56, 81, 98 and 148-154: “The goal of the search is to find values for the CSS properties of each SimSet that make the baseline page and the PUT have LGs that are matching with minimal changes to the page…Some of the heuristics we employ for this identification process are…tags only used for text styling, such as < font>;, <strong>, and <B>… When a layout XBI has been detected… The systems and methods described herein target XBIs that can be resolved by finding alternate values Ex.: Halfond identifies layout/presentation problems in rendering HTML page in cross-browsers. Furthermore, Halfond identifies that some of the problems may be HTML font style and/or size. Halfond utilizes layout graph and/or screenshots to detect/identify cross-browser issues.
Yet, Halfond does not explicitly disclose
 wherein the at least one baseline hash value comprises a baseline HTML hash value generated by i) extracting HyperText Markup Language (HTML) from the Web  and ii) applying a hash function to the HyperText Markup Language (HTML) extracted from the Web page displayed by the baseline version of the Web product; wherein the at least one target hash value comprises a target HTML hash value generated by i) extracting HyperText Markup Language (HTML) contained in the Web page displayed by the target version of the Web product, and ii) applying the hash function to the HyperText Markup Language (HTML) extracted from the Web page displayed by the target version of the Web product; and wherein comparing the target hash value to the baseline hash value comprises comparing the target HTML hash value to the baseline HTML hash value. However, Botta, in an analogous art, discloses in ¶¶ 8, 17-19, 29, 34, and 63-64: “A determination may be made as to whether a file in the identified files at the different time periods is an HTML file, and if so an additional hash value corresponding to the HTML file is calculated…For each collected file 104, the CA system calculates an MD5 (or other) hash 106 on the binary data of the file. If the file 104 is an HMTL file 108, in this example the CA system calculates an additional MD5 hash 110 for the HTML code… the hash generation module 608 may generate: hash values for files composing a document; dedicated hash values corresponding to HTML files used to compose the document… Comparing an identifier generated for a given web page at one point (e.g., at the beginning of a legal hold period or other monitoring period) in time with identifiers generated for the web page at other points in time enables the determination as whether the content of the web page (optionally including linked-to content and metadata) has changed over the intervening time…Changes in hash values may be indicated to indicate a change is the Ex.: Botta generates hash values for recent HTML file and compares the generated hash values to hash values of stored HTML files to determine if any changes occurred)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Halfond with the teaching of Botta to provide the use of hash values because “using a hash function, a mathematical algorithm that maps data of variable lengths to a fixed length string of characters. The web page identifier may be significantly smaller in size than the web page”, which is efficient for storing and storing. [Botta ¶ 19]

As per claims 7 and 16, the rejection of the method of claim 6 is incorporated and further
Halfond discloses in ¶¶ 56, 81, 98 and 148-154: “The goal of the search is to find values for the CSS properties of each SimSet that make the baseline page and the PUT have LGs that are matching with minimal changes to the page…Some of the heuristics we employ for this identification process are…tags only used for text styling, such as < font>;, <strong>, and <B>… When a layout XBI has been detected… The systems and methods described herein target XBIs that can be resolved by finding alternate values for a page's CSS properties… the appearance (e.g., size, color, font style) of any given set of HTML elements in a browser is controlled by a series of complex interactions between the page's HTML elements and CSS properties, which means that identifying the HTML elements responsible for the XBI… FIGS. 10A and 10B illustrate an example XBI and its effect on the appearance of a webpage. FIGS. 10A and 10B show Ex.: Halfond identifies layout/presentation problems in rendering HTML page in cross-browsers. Furthermore, Halfond identifies that some of the problems may be HTML font style and/or size. Halfond utilizes layout graph and/or screenshots to detect/identify cross-browser issues. 
Halfond does not explicitly disclose
wherein the at least one baseline hash value further comprises a baseline style sheet hash value generated by i) extracting at least one style sheet from the Web page displayed by the baseline version of the Web product, and ii) applying the hash function to the style sheet extracted from the Web page displayed by the baseline version of the Web product; wherein the at least one target hash value further comprises a target style sheet hash value generated by i) extracting at least one style sheet from the Web page displayed by the target version of the Web product, and ii) applying the hash function to the style sheet extracted from the Web page displayed by the target version of the Web product; and wherein comparing the target hash value to the baseline hash value further comprises also comparing the target style sheet hash value to the baseline style sheet hash value. However, Horton, in an analogous art, discloses in ¶¶ 17-18, 46, 48 and 50-62: “FIG. 2. shows an example of HTML 200 which can be scanned by the Scanner 100…The Scanner 100 can detect an @font-face declaration 203 within < style> tags 204 including any referenced src files. The Scanner 100 will automatically retrieve any referenced src files, in a recursive manner, in order to detect font references. An @font-face declaration can contain a link to the source file of a font 208 in a similar way to how <script> and < style> tags reference source files…we create a hash of the font file as a means of comparison, but also create a hash of the font image as a means of comparison…the font is identified by generating a hash of the font file and determining whether it matches to the MD5 hash of a known font.” Ex.: Horton, on the other hand, identifies unknown font files as whether the font files are authentic or not to identify potential font plagiarism. Horton generates hash values for an unknown font file and/or image of the unknown font and compare it/them to hash values of known font files and/or images of the known fonts to determine whether the unknown font file and/or image of the unknown font match any existing font file and/or image of any existing font).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Halfond with the teaching of Horton to provide the use of hash values because “Cryptographic hashes can be used to uniquely identify files and create fingerprints for files. The use of a hash function 

As per claims 8 and 17, the rejection of the method of claim 7 is incorporated and further
Halfond discloses in ¶¶ 56, 81, 98 and 148-154: “The goal of the search is to find values for the CSS properties of each SimSet that make the baseline page and the PUT have LGs that are matching with minimal changes to the page…Some of the heuristics we employ for this identification process are…tags only used for text styling, such as < font>;, <strong>, and <B>… When a layout XBI has been detected… The systems and methods described herein target XBIs that can be resolved by finding alternate values for a page's CSS properties… the appearance (e.g., size, color, font style) of any given set of HTML elements in a browser is controlled by a series of complex interactions between the page's HTML elements and CSS properties, which means that identifying the HTML elements responsible for the XBI… FIGS. 10A and 10B illustrate an example XBI and its effect on the appearance of a webpage. FIGS. 10A and 10B show screenshots of the menu bar of an example webpage, IncredibleIndia, as rendered in Internet Explorer.RTM. (IE) (FIG. 10A) and Firefox.RTM. (FIG. 10B). As can be seen, an XBI is present in the menu bar, where the text of the navigational links is unreadable in the Firefox.RTM. browser (FIG. 10B)…An excerpt of the HTML and CSS code that defines the navigation bar is shown in FIG. 10C. To resolve the XBI, an appropriate value for the margin-top or padding-top CSS property needs to be found for the HTML Ex.: Halfond identifies layout/presentation problems in rendering HTML page in cross-browsers. Furthermore, Halfond identifies that some of the problems may be HTML font style and/or size. Halfond utilizes layout graph and/or screenshots to detect/identify cross-browser issues. 
Yet, Halfond does not explicitly disclose
wherein the at least one baseline hash value further comprises a baseline image file hash value generated by i) extracting at least one image file from the Web page displayed by the baseline version of the Web product, and ii) applying the hash function to the image file extracted from the Web page displayed by the baseline version of the Web product; wherein the at least one target hash value further comprises a target image file hash value generated by i) extracting at least one image file from the Web page displayed by the target version of the Web product, and ii) applying the hash function to the image file extracted from the Web page displayed by the target version of the Web product; and wherein comparing the target hash value to the baseline hash value further comprises also comparing the target image file hash value to the baseline image file hash value. However, Horton, in an analogous art, discloses in ¶¶ 17-18, 46, 48 and 50-62: “FIG. 2. shows an example of HTML 200 which can be scanned by the Scanner Ex.: Horton identifies unknown font files to be authentic font files or not, wherein unauthentic font files may be potential font plagiarism. Horton generates hash values for an unknown font file and/or image of the unknown font and compare it/them to hash values of known font files and/or images of the known fonts to determine whether the unknown font file and/or image of the unknown font match any existing font file and/or image of any existing font).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Halfond with the teaching of Horton to provide the use of hash values because “Cryptographic hashes can be used to uniquely identify files and create fingerprints for files. The use of a hash function means files can be compared without needing to inspect or store the contents of the files being compared but may also used to identify potential font plagiarism.” [Horton ¶ 62].

As per claims 9 and 18, the rejection of the method of claim 8 is incorporated and further 
Ex.: Halfond identifies layout/presentation problems in rendering HTML page in cross-browsers. Furthermore, Halfond identifies that some of the problems may be HTML font style and/or size. Halfond utilizes layout graph and/or screenshots to detect/identify cross-browser issues.
Yet, Halfond does not explicitly disclose
wherein the at least one baseline hash value further comprises a baseline font file hash value generated by i) extracting at least one font file from the Web page displayed by the baseline version of the Web product, and ii) applying the hash function to the font file extracted from the Web page displayed by the baseline version of the Web product; wherein the at least one target hash value further comprises a target font file hash value generated by i) extracting at least one font file from the Web page displayed by the target version of the Web product, and ii) applying the hash function to the font file extracted from the Web page displayed by the target version of the Web product; and wherein comparing the target hash value to the baseline hash value further comprises also comparing the target font file hash value to the baseline font file hash value. However, Horton, in an analogous art, discloses in ¶¶ 17-18, 46, 48 and 50-62: “FIG. 2. shows an example of HTML 200 which can be scanned by the Scanner 100…The Scanner 100 can detect an @font-face declaration 203 within < style> tags 204 including any referenced src files. The Scanner 100 will automatically retrieve any referenced src files, in a recursive manner, in order to detect font references. An @font-face declaration can contain a link to the source file of a font 208 in a similar way to how <script> and < style> tags reference source files…we create a hash of the font file as a means of comparison, but also create a hash of the font image as a means of comparison…the Ex.: Horton, on the other hand, identifies unknown font files as authentic or not to identify potential font plagiarism. Horton generates hash values for an unknown font file and/or image of the unknown font and compare it/them to hash values of known font files and/or images of the known fonts to determine whether the unknown font file and/or image of the unknown font match any existing font file and/or image of any existing font).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Halfond with the teaching of Horton to provide the use of hash values because “Cryptographic hashes can be used to uniquely identify files and create fingerprints for files. The use of a hash function means files can be compared without needing to inspect or store the contents of the files being compared… but may also used to identify potential font plagiarism.” [Horton ¶ 62].

Response to Arguments
Applicant’s arguments, filed 02/10/2021, with respect to at least claim 1, have been fully considered and are persuasive.  The Non-Final rejection of 11/13/2020 has been withdrawn. 

Conclusion
This action is made Non-Final.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHAMED I NAZAR whose telephone number is (571)270-3174.  The examiner can normally be reached on 10 am to 7 pm Mon-Fri. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/AHAMED I NAZAR/Examiner, Art Unit 2178                                                                                                                                                                                                        03/08/2021

/SHAHID K KHAN/Examiner, Art Unit 2178